               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND

                                  :
DAVON STEPHON WILLIAMS
     Petitioner                   :

     v.                           :   Criminal No. DKC 12-0300
                                      Civil Action No. DKC 16-1927
                                  :
UNITED STATES OF AMERICA
     Respondent                   :

                         MEMORANDUM OPINION

     Petitioner Davon Stephon Williams was charged in five counts

of a six count indictment with (count 1) conspiracy to interfere

with interstate commerce by robbery (9/1/2011-2/1/2012), (count 3)

interference with interstate commerce by robbery (10/7/2011),

(count 4) brandishing a firearm during and in relation to a crime

of violence charged in counts one and three (10/7/2011), (count 5)

interference with commerce by robbery (1/16/2012), and (count 6)

brandishing a firearm during and in relation to a crime of violence

charged in counts one and five (1/16/2012).     He pleaded guilty to

counts 3, 5, and 6; counts 1, and 4 were dismissed. He now contends

that his conviction on count 6 must be vacated, and he should be

resentenced on counts 3 and 5.1       For the following reasons, the

motion will be denied.


     1 The original Motion to Vacate Judgment Under 28 U.S.C. §2255
filed June 6, 2016, (ECF No. 126), and corrected June 12, 2016,
(ECF No. 128), was stayed for quite some time pending various
appellate decisions. Petitioner moved to supplement on July 19,
2019, (ECF Nos. 137, 139), and the stay was lifted. The motion to
     Count Six reads as follows:

          On or about January 16, 2012, in the District
          of Maryland, the Defendants, DAVON STEPHON
          WILLIAMS, JEFFERY LOUIS ADAMS, and ANTONIO
          LAMONT GAITHERS, a/k/a Antonio Lamont Gathers,
          did knowingly, intentionally and unlawfully
          use, carry and brandish a firearm - to wit: a
          handgun – during and in relation to a crime of
          violence for which they may be prosecuted in
          a court of the United States, to wit:
          conspiracy   to   commit   interference   with
          commerce by robbery, and interference with
          commerce by robbery, in violation of 18 U.S.C.
          § 1951(a), as set forth in Counts One and Five
          of this Indictment and incorporated here.

     Count Five reads as follows:

          On or about January 16, 2012, in the District
          of Maryland, the Defendants DAVON STEPHON
          WILLIAMS, JEFFERY LOUIS ADAMS, and ANTONIO
          LAMONT GAITHERS, a/k/a Antonio Lamont Gathers,
          did knowingly and unlawfully obstruct, delay
          and affect and attempt to obstruct, delay and
          affect commerce by robbery, as those terms are
          defined in Title 18, United States Code,
          Section 1951, in that the Defendants did
          unlawfully take and obtain property consisting
          of United States currency in the amount of
          $88,000.00 more or less and various checks
          totaling $13,000.00, more or less, from the
          person and presence of a Garda employee
          located outside the Bowie Walmart, against the
          employee's will by means of actual and
          threatened force, violence, and fear of
          injury, immediate and future, to said employee



supplement will be granted.     The government responded to the
supplemented motion, (ECF No. 155), and Petitioner filed a reply.
(ECF Nos. 160, 162.) Counsel filed supplemental correspondence.
(ECF Nos. 164, 166, and 170.)
                                2
          by threatening physical injury and death to
          said employee.

The statement of facts in support of the plea specified in part

that:

          On January 16, 2012, at approximately 8:02
          a.m., a co-conspirator of WILLIAMS, armed with
          a handgun, confronted an employee of Garda
          Cash Logistics when a Garda employee was
          carrying a money bag containing $88,659.03 in
          United States currency and $13,337.90 in
          checks from the Bowie Walmart store to a Garda
          armored transport vehicle parked in front of
          the store. . . . The robber pointed his handgun
          at the Garda employee and demanded the money.
          The Garda employee complied and the robber ran
          with the money bag into a white van occupied
          by WILLIAMS and other co-conspirators.      The
          van sped away.

(ECF No. 80-1, at 1.)   Because of recent appellate decisions in

the wake of Johnson v. United States, 135 S.Ct. 2551 (2015), the

conspiracy to commit a Hobbs Act robbery charged in count one

cannot be a predicate crime of violence for a 924(c) conviction,

while the Hobbs Act robbery charged in count five still qualifies.

Mr. Williams contends that it cannot be determined categorically

that his conviction on count six was not based on count one, and,

as a result, that conviction must be vacated.       The government

disagrees, and argues that the 924(c) conviction was based on both

underlying crimes and thus, because one of them still qualifies as

a crime of violence, the 924(c) conviction need not be disturbed.
                                3
     Several district courts in the Fourth Circuit have rejected

claims like those made by Mr. Williams.    For example, in United

States v. Taylor, 2019 WL 4018340 *5 (E.D.Va. August 26, 2019),

Judge Lauck concluded that:

          Taylor’s conviction remains valid after
          Johnson and its progeny because it was
          predicated on attempting to aid and abet Hobbs
          Act robbery charged in Count Six. See United
          States v. Doyle, No. 2:18cr177, 2019 WL
          3225705,   at    *3-4   (E.D.Va.    July   17,
          2019)(finding §924(c) conviction valid when
          based on both conspiracy to commit Hobbs Act
          robbery and Hobbs Act robbery); cf. United
          States v. Hare, 820 F.3d 93, 105-06 (4th Cir.
          2016)(explaining that “the court need not
          reach the merits of this argument . . .
          [because]” a §924(c) conviction predicated on
          both conspiracy to commit Hobbs Act robbery
          and in furtherance of a drug trafficking crime
          is not affected by Johnson.)

See also United States v. Porcher, 2019 WL 4014732 *6 (D.S.C.

August 26, 2019).   Although the Fourth Circuit has not yet spoken

on this precise issue, other appellate courts have.        See In re

Navarro, 931 F.3d 1298, 1302-04 (11th Cir. 2019); United States v.

Ventura, 742 F.App’x 575, 578 (2d Cir. 2018).

     Petitioner attempts to avoid this result by insisting that it

is not appropriate to try to discern whether his 924(c) conviction

was premised on one, the other, or both of the alleged predicate

offenses, citing United States v. Vann, 660 F.3d 771 (4th Cir.


                                 4
2011, and United States v. Chapman, 666 F.3d 220 (4th Cir. 2012).

He also cites to out of circuit cases, United States v. Horse

Looking, 828 F.3d 744 (8th Cir. 2016); United States v. Kennedy,

881 F.3d 14 (1st Cir. 2018), and In re Gomez, 830 F.3d 1225 (11th

Cir. 2016); and a trial court decision, United States v. Lettiere,

2018 WL 3429927 (D.Mont. July 16, 2018). All of those cases either

were     answering   other    questions    or     presented    different

circumstances, such as a general jury verdict and not a guilty

plea.

        While the charging language of count six alleged that the

firearm was brandished in connection with both the conspiracy and

the actual robbery, there is no ambiguity in the record that the

actual robbery in count five supported the firearm conviction.

Petitioner     pleaded   guilty   to   count    five,   and   the   facts

unequivocally support that conviction.     The guideline stipulations

in the plea included the recognition that, for count five, there

would be no enhancement for brandishing the firearm because he was

also pleading to the 924(c) charge.        (ECF No. 80, at 5.)       The

presentence report reached a similar conclusion in the guideline

calculation. (ECF No. 85, at 7.) The record may also support a

finding that the firearm was brandished during and in relation to

the conspiracy charged in count one, but that is of no moment.
                                   5
There is no possibility that the 924(c) conviction rests on the

conspiracy charge in count one alone.              Accordingly, the motion to

vacate will be denied.

        Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. § 2255, the court is also required to issue or

deny a certificate of appealability when it enters a final order

adverse to the applicant.          A certificate of appealability is a

“jurisdictional     prerequisite”     to      an   appeal   from   the   court’s

earlier order.      United States v. Hadden, 475 F.3d 652, 659 (4th

Cir. 2007).     A certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2).           Where the court

denies petitioner’s motion on its merits, a petitioner satisfies

this standard by demonstrating that reasonable jurists would find

the court’s assessment of the claim debatable or wrong.                  Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see also Miller-El v. Cockrell,

537 U.S. 322, 336–38 (2003).       Upon review of the record, the court

finds    that   Petitioner   has   not       satisfied   the   above   standard.

Accordingly, a certificate of appealability will not issue.



                                            /s/
                                    DEBORAH K. CHASANOW
                                    United States District Judge
                                         6
